May 8, 2012




                                     JUDGMENT

                            The Fourteenth Court of Appeals
              SANTA FE INDEPENDENT SCHOOL DISTRICT, Appellant

NO. 14-11-00447-CV                        V.

                          RHONDA FALGOUST, Appellee
                                ____________________
       This cause, an appeal from the judgment in favor of appellee, Rhonda Falgoust,
signed May 9, 2011, was heard on the transcript of the record. We have inspected the
record and find the trial court lacked jurisdiction over the claims. We therefore order the
judgment of the court below REVERSED and RENDER judgment dismissing the suit
for lack of jurisdiction.

       We order appellee, Rhonda Falgoust, to pay all costs incurred in this appeal. We
further order this decision certified below for observance.